The judg" snent of the court was pronounced by
King, J.
This cause was tried in the court below in the absence of the plaintiff and of. Ms Counsel, and a final judgment rendered in favor of the defendant on the merits, from wMch the plaintiff has appealed.
The defendant pleads no demand in reconvention. His answer is an admission, of Ms signature, and a general denial of Ms liability. We have recently held that in such cases the only judgment which can be rendered on the failure of the plaintiff to appear and prosecute Ms demand, is one as in case of non-suit. McDonogh v. Dutillet, 3 An. 660.
The judgment of the District Court is, therefore, reversed, and a judgment rendered against the plaintiff as in case of non-suit; the plaintiff paying the coste of the court below, and the defendant those of this appeal.